DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 7-10, 12-15 are currently pending.
Status of Claims
 As indicated in the Office Action of 02/22/2021, Claims 9-10, 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/2020. Claims 1-3, 7-10 and 14-15 are the subject matter of this Office Action. 
 
Response to Amendment
Applicant’s amendments, filed 07/22/2021 are acknowledged. Claims 4-5 have been canceled in their entirety. Claim 1 has been amended as follows: 
A method for treating an eye disease associated with the blood-retinal barrier, wherein the eye disease associated with the blood-retinal barrier is a non-proliferative diabetic retinopathy, and wherein said method comprises administering to a subject in need of such treatment, an inhibitor or antagonist of 19,20-dihydroxydocosapentaenoic acid (19,20-DHDP).
In view of Applicant’s amendments to claim 1, both the pending 35 USC 102(a)(1) rejection of claims 1-4, 7 and 15 in view of Hammock (US2008/0279912), and 35 USC 102(a)(2) rejection of claims 1-4, 7 and 15 in view of Connor (WO2017/087647) 
 Applicant's arguments, filed 07/22/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
 Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 14-15 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Acharya (J. Med. Systems. Vol. 36 pages 2011-2020. Published 2012) and Hammock et al (US2008/0279912 published 11/13/2008).
  Acharya teaches that diabetic retinopathy is a major cause of visual impairment all over the world, representing an end-organ response to a systemic disease (page 2011 right col.) 
Acharya teaches that there are three stages of diabetic retinopathy. Stage 1 is identified as mild non-proliferative diabetic retinopathy comprising the phenotype of tiny bulges in the blood vessels (microaneurysm) in the retina. The disease progresses to moderate non-proliferative diabetic retinopathy (Moderate NPDR) which comprises the phenotypes of more microaneurysms and bleeding in the retina and other changes to the retina. Following moderate and severe non-proliferative diabetic retinopathy is proliferative diabetic retinopathy, which comprises the phenotypes of new, fragile blood vessels in the retina, scar tissue in the retina and the advanced risk of loss of vision due to leaky blood vessels (page 2012 left and right col., Table 1).   Acharya teaches detecting diabetic retinopathy at early stage will prevent the loss of vision (page 2011, right col.) 
However, Acharya does not specifically teach treating non-proliferative diabetic retinopathy comprising administering a soluble epoxide hydrolase (sEH) inhibitor to said subject with non-proliferative diabetic retinopathy. 
Hammock teaches the method of reducing the progression of diabetic retinopathy in a subject in need comprising administering an effective amount of a soluble epoxide hydrolase (sEH) inhibitor to a subject in need (claims 22, 28, 32). Hammock teaches sEH inhibitors AUDA and AUDA-BE are effective to inhibit neovascularization and the progression of the disease ([0023]-[0025], [0047]-[0049], claims 22, 28, 32).   As evidenced by page 9 of the specification, diabetic retinopathy is 
Accordingly, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to treat a subject comprising pre-proliferative diabetic retinopathy comprising administering to said subject an effective amount of a soluble epoxide hydrolase (sEH) inhibitor to said subject in view of the combined teaching of Acharya and Hammock. Motivation to administer the sEH inhibitor of Hammock to said subject with pre-proliferative diabetic retinopathy logically flows from the fact that sEH inhibitors were individually taught in the prior art as being effective at reducing progression of diabetic retinopathy in a subject. Said skilled artisan would have found it prima facie obvious to administer said sEH inhibitors early in the development of diabetic retinopathy, such as in the pre-proliferative diabetic retinopathy stage as taught by Acharya, in order to inhibit the pathogenesis of the ocular disorder to the later vascular leakage stage. 
 
Applicant traverses the rejection of record. Applicant argues that the combination of Archarya and Hammock does not provide a reasonable expectation of success of treating non-proliferative diabetic retinopathy comprising the administration of an inhibitor of 19,20-dihydroxydocosapentaenoic acid (19,20-DHDP). Applicant asserts that while Acharya teaches the hallmarks of non-proliferative diabetic retinopathy (microaneurysms in the retina), Acharya neither teaches nor suggests the treatment of the disorder comprising the administration of an inhibitor of 19,20-dihydroxydocosapentaenoic acid (19,20-DHDP). Applicant additionally argues that a skilled artisan would not have sought to combine Hammock with Acharya to arrive at the instantly claimed. Applicant argues that Hammock does not enable the administration of an inhibitor of 19,20-dihydroxydocosapentaenoic acid (19,20-DHDP) to reduce the progression of non-proliferative diabetic retinopathy, but rather exemplifies the use of cis-epoxyeicosatrienoic acids (EETs) for the treatment of diabetic retinopathy. As such, Applicant asserts that a skilled artisan would have been motivated to administer an EET for the treatment of diabetic retinopathy based upon the combined prior art and does not provide a reasonable expectation to administer an inhibitor of 19,20-dihydroxydocosapentaenoic acid (19,20-DHDP) to treat the claimed disorder, let alone provide a reasonable expectation of success. 
 Response to Arguments
Applicant’s arguments, filed 07/22/2021 are acknowledged and have been carefully considered but remain unpersuasive.  In response to Applicant’s arguments, the Examiner acknowledges and does not dispute Applicants contention that none of the prior art references explicitly teach the combination as claimed. However, the Examiner recognizes that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum. It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the In re Keller, 642 F.2d 413, 208, USPQ 871 (CCPA 1981).
As set forth above, the combination of Archarya and Hammock render obvious the instant methodology as the combined prior art discloses that diabetic retinopathy progression is effectively inhibited by the administration of an inhibitor of a soluble epoxide hydrolase (sEH) in a subject in need, which thereby inhibits the formation of 19,20-dihydroxydocosapentaenoic acid as soluble epoxide hydrolase is the main enzyme producing 19,20-DHDP (page 3 of the instant specification). Considering that non-proliferative diabetic retinopathy is the earliest stage of diabetic retinopathy, comprising tiny bulges in the blood vessels (microaneurysms) in the retina, a skilled artisan would have found it prima facie obvious to administer said sEH inhibitors of Hammock early in the development of diabetic retinopathy, such as in the pre-proliferative diabetic retinopathy stage as taught by Acharya, in order to inhibit the pathogenesis of the ocular disorder.  
Regarding Applicants contention that Hammock does not provide an enabling disclosure for reducing progression of diabetic retinopathy in a subject in need comprising administering an inhibitor of 19,20-dihydroxydocosapentaenoic acid (19,20-DHDP)(only exemplifies the use of cis-epoxyeicosatrienoic acids (EETs) for the treatment of diabetic retinopathy); these arguments are unpersuasive because they are allegations unsupported by facts, which are specifically required to establish non-enablement of a reference. See MPEP §2121 [R-6](l), which states, "When the In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Applicant has provided nothing more than allegations in the absence of facts to support his assertion that Hammock et al. is not enabled and, thus, fails to establish a lack of operability of the cited reference.
For the record, Applicant’s urging of non-enablement of the reference on the basis that Hammock et al, fails to provide data demonstrating efficacy or success in reducing progression of diabetic retinopathy in a subject comprising the administration of an sEH inhibitor, thereby inhibiting the activity of 19,20-dihydroxydocosapentaenoic acid (19,20-DHDP), said allegation contradicts the guidance provided in the MPEP. MPEP §2121.01[R-3] states that, “A reference contains an ‘enabling disclosure' if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531,226 USPQ 619 (Fed. Cir. 1985)." Once again, note that, per the MPEP, a reference does not have to prove efficacy to constitute an enabled disclosure. Rather, so long as the reference provides a clear description of the invention, which, when coupled with the skilled artisan’s own knowledge, is sufficient to describe how to make and use the invention as described, the reference provides an enabled disclosure. Thus, contrary to Applicant’s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989).” There is no provision in the MPEP to disregard a teaching in a reference based upon its position or location within the reference. 
Applicant’s intent to discount the teaching of Hammock on the grounds that the disclosure of inhibitors of soluble epoxide hydrolase (sEH), the main enzyme producing 19,20-DHDP are a claimed therapy for reducing progression of diabetic retinopathy in the claims without a working example flies in the face of what is taught in the MPEP, namely, that a reference is valid for all that it would have suggested to one of skill in the art. Additionally, note that MPEP §2121 further teaches that a reference applied under 35 U.S.C. 103(a) constitutes prior art for all that it teaches.  
Regarding assertion that a skilled artisan would not have selected the sEH inhibitor from the teachings of Hammock with a reasonable expectation that said sEH inhibitor would treat diabetic retinopathy in a subject with a reasonable expectation of success, the examiner disagrees. All of the elements in the prior art are used in substantially the same manner in devices in the same field of endeavor (reducing diabetic retinopathy progression by the administration of an inhibitor of a soluble epoxide hydrolase (sEH) in a subject in need, which thereby inhibits the formation of 19,20-dihydroxydocosapentaenoic acid as soluble epoxide hydrolase is the main enzyme producing 19,20-DHDP (page 3 of the instant specification (claims 22, 28, 32 of 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/           Primary Examiner, Art Unit 1628